                                                           FILED15 OCT '20 17:211JSDC·ORE



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA                            6:20-cr-~112)-          M
               v.                                   INDICTMENT

HUARLEEN DOVE BAIN,                                 18 U.S.C. § 922(g)(l)

               Defendant.                           Forfeiture Allegation

                                                    UNDERSEAL




                               THE GRAND JURY CHARGES:

                                           COUNTl
                               (Felon in Possession of a Firearm)
                                     (18 U.S.C. § 922(g)(l))

       On or about March 21, 2020, in the District ofOregon, defendant HUARLEEN DOVE

BAIN, knowing that he had been previously convicted of a crime punishable'by imprisonment

for a term exceeding one year, specifically:

       (1) Supplying contraband, in the Circuit Court of the State of Oregon for Marion

             County, in Case No. 1 lC-44486, on or about November 1,2011;

       (2) Manslaughter I,   in the Circuit Court of the State of Oregon for Multnomah County,
             in Case No. 0003-32459, on or about October 12, 2000; and,

                                                                    .   I



Indictment                                                                                    Page 1
                                                                                      Revised April 2018
       (3) Attempted murder with a firearm, in the Circuit Court of the State of Oregon for

             Multnomah County, in Case No. 0003-32459, on or about October 12, 2000;

did knowingly and unlawfully possess the following firearm: a Springfield Armory XD .40

caliber pistol, which had previously been shipped or transported in interstate or foreign

commerce;

       In violation of Title 18, United States Code, Section 922(g)(l ).

                                FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant HUARLEEN DOVE BAIN shall

forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 246l(c), the

Springfield Armory XD .40 caliber pistol and any ammunition.

       Dated: October 15, 2020

                                                     A TRUE BILL.




Presented by:

BILLY J. WILLIAMS
United States Attorney




Assistant United States Attorney




Indictment                                                                                  Page2
